IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA.

JUSTIN EVERETT,
Plaintiff,
We
FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER,
CHRIS GALLAWAY and LEWIS
GRANOPFSKY,

Civil Action No, 2:17-cv-01495-PJP

 

Defendants,

bS2 09 2019

Preface:
CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
I have decided to add an opposing statement of opposing facts, which I |

believe starts on page 6. This is a list of exhibits that end the statement.

Exhibit One: Statute that prohibits quotas
Exhibit Two: List of Fieldworks Liberal Democratic Party Clients
Exhibit Three: News article about warrants and investigations
Exhibit Four: Copy of Fieldsworks Exhibit that claims I have duplicate
registrations but doesn't prove it. Or show it.

Exhibit Five: Zappala says voter registration quotas are against the law.

We are making some amendments here under Rule 15, which states that a
party may amend its pleading once as a matter of course within 21 days after
serving it. I have also asked my friend and fellow co plaintiff Philip
Shropshire to help me type this, in that he is a fast typist and claims to know

what an Oxford comma is, whatever that happens to be.
]. AMENDED GENERAL STATEMENT AND RESPONSE TO
DEFENDANT'S VARIOUS BRIEFS

Well the first thing I'm going to say is that the clerk's office assured me that I
could answer all of the various Defendant's motions -- material facts, legal
basis behind their complaint, etc -- by March 19th so that's what I intend to
attempt. Also we reserve the right to amend our completed brief under The
Rules of Federal Civil Procedure. I believe I'm allowed to up to 21 days in
order to add information or legal information I wasn't aware of when I
turned this in. Which is pretty much all legal information as I'm learning this
on the go and between jobs.

A. No Evidence Shown That I Produced Duplicate Voter Regisrations: It
should be stated first that they've provided no evidence, whatsoever, that I
provided duplicate registrations, aside from, of course, the duplicate
registrations that our bosses continuously asked us to get for people that
wanted to get a Voter ID card for work identification purposes and/or
because they didn't have a Voter ID and they weren't sure if they were
registered or not. The evidence they've provided so far doesn't actually prove
their case and, in fact, helps mine more. It should also be noted, while
Fieldworks is guilty of many kinds of pretext, one specific kind is that a jury
can determine is that if defendant lies about the work record of his own
employee, or doesn't allow the employee to look at his "crimes" (I still
haven't been shown the exact "duplicate" registrations that they say I
produced. Those include phone numbers, social security numbers, etc...It's

been almost three years.) then the jury can infer an illegal reason such as
race was the real reason. That's exactly one reason why juries awarded
millions to two local plaintiffs and victims of racial and age discrimination.
Working people tend not to like it if you have to lie about why you were |
fired from a job.

1.) Some third circuit case law defining pretext. The case that best defines
our theory was articulated in Cherie Hugh vs. Butler County Family YMCA
Third Circuit 2005, where it states:

Second, when the YMCA terminated Hugh, she was told that she was being
terminated for poor performance, specifically for canceling a meeting, not wearing
appropriate attire to a meeting, and failing to order a new sign for the program.
Prior to her termination, Hugh was never approached regarding these problems. In
addition, Hugh presents evidence that these reasons are not entirely supported by
the record, including evidence that Hugh had made alternate arrangements for the
meeting, which was ultimately cancelled by her supervisor, and evidence that Hugh
did order the new sign, but it had not yet been delivered.

Thus, as Hugh has presented evidence supporting the reasonable inference that the
YMCA's reasons for her termination are pretextual, there are issues of fact
regarding the reasons for Hugh's termination. Viewing the evidence in Hugh's
favor, there is far more than a scintilla of evidence supporting her claim that she
was terminated for discriminatory reasons. Accordingly, it is proper for a jury to
view this evidence and resolve whether Hugh was terminated for reasons based on
her performance or based on discriminatory motives.

For the reasons stated above, the District Court erred in granting summary
judgment for the YMCA based on the finding that Hugh had not proven a prima
facie case. The District Court's grant of summary judgment will be reversed and the
case will be remanded to the District Court for proceedings consistent with this
opinion...

Likewise, the only claim against me is that I produced "duplicate registrations". It must
be pointed out that the state statute doesn't prohibit "duplicate registrations", which I'm
not guilty of, but quotas which the entirety of the Fieldworks team is guilty of. If that was
a violation of the law, then you would be criminalizing thousands of Pennsylvania voters
who register to vote because they're not sure they're registered or because they haven't yet
received a voter identification card. We also feel that this is a clear case of pretext and

that a rational fact finder could determine that race was a motivating factor under both
disparate treatment and disparate impact theories of racial discrimination. I had received

nothing but praise for my work up until the day I was fired!

B. We Disagree With Their Statement of Material Facts: Generally, we
accept some of the events in the case that they've detailed. We don't actually
accept pretty much any of their legal conclusions. Some of their material
facts actually aren't facts and aren't material (It actually isn't against the law
in Pennsylvania to register someone more than once. But it is definitely
against the law to use quotas for pecuniary gain something that everyone
who worked for Fieldworks will tell you that they've done, including me and
several of the people I've gotten statements from. This seems to be missing
from their "facts".) We believe that the jurisdiction for the parties is valid
under pretty much under both general and specific doctrines of jurisdiction.
(The PA law states a "single act", not to mention doing business in the state,
paying state taxes, and renting property also would seem to meet the
standard as well.) We believe that Section 1981 allows a broad definition of
both personal and professional liability for pretty much everyone that works
for Fieldworks. (See below for our full list of material facts in opposition to

the defendants in this our amended pleading.)

C. Rule 56 Inappropriate Before Discovery Completed Or Any
Discernible Facts Presented (Such as evidence of duplicate voter cards,
which my bosses asked for.) Finally, it is completely improper to file a
Rule 56 motion before discovery has been completed, or even started. While
I'm confident that we can present a fairly comprehensive case in front of a
jury, it's pretty much impossible to create such an argument without
discovery. I have not seen the duplicate registrations they allege that I turned

in. We can't conclude that they were even mine until we look at their
database and inspect it thoroughly. We don't know why Joel Bracy was fired
as well. Joel also wasn't allowed to see the "proof" of his crimes. We haven't
seen what white canvassers produced and whether they had to make the
quotas that black workers had to make or whether they were also discharged
for the duplicate voter registrations that they say black workers were fired
for. We need to see those computer records. We're going to inspect them and
certainly ask for a copy. Or would unless our case is cancelled before we

have a chance too.

Conclusion: I just want to end on one more point that didn't quite fit in
earlier but we would like the court to ask: Why would I have to cheat? Yes
its true that black people were fired, completely illegally under PA state law
if they didn't make 15 per day, but I was averaging 20 a day. In other words
they allege about eight times that I provided duplicate registrations (Never
proven. This should be stressed.) but there's no explanation as to how that's
a violation of PA state law, which oddly enough they forget to quote in full,
or how that would help my numbers, which it wouldn't. So, if we're to
believe defendants, and their silly story, I allegedly created duplicates
illegally, even though my boss told me to get duplicate registrations for
employee id purposes, to help my 20 per day average, which I didn't need,
as one of the best canvassers in the state, to help perpetrate voter fraud
which I couldn't do! Someone who registers to vote at the same address can't
do voter fraud. They just can't. These are bad arguments that Defendant's
lawyers are making and we hope they're rejected and treated as such.
We may amend this pleading under Rule 15 as we research the case law
further. Thank you.

Plaintiff's Statement of Opposing Material Facts.

1. Plaintiff is an African American male who lives in Allegheny County.

2. Justin Everett was promoted to team leader because of his excellence at
attaining voter registrations which he did through sheer hard work or
approaching up to 200 people per day in the downtown Pittsburgh area. He
was hired by an African American named Joel Williams. The office was
anywhere from 90 to 95 percent black. After Zachary Reider arrived,
anywhere from a half to a third of the staff was fired for reasons which still

haven't been explained to some of us.

3. Someone paid money to Fieldworks to register voters but its not clear who
and we hope that discovery clears it up. Historically, Fieldworks has been
employed by liberal groups, just check their website (See Exhibit Two),
particularly their clients page you find that its filled by names such as AFL
CIO, ACLU, Michigan Democratic Party, National Democratic Council,
Nevada Democratic Party, Planned Parenthood, and Democratic National

Committee. The site claims this is a partial list. .

4. Defendants tend to have cyclical employment within the state of

Pennsylvania. They ran an office in 2016 and also ran another Philadelphia
office in 2018. It would be surprising if they didn't open up an office in

Pennsylvania in 2020 during a presidential election year.

5. During my tenure at Fieldworks he was never told that he had a problem
with creating "duplicate registrations". In fact, Zachary Reider encouraged
him to apply for work after they left in October. Fieldworks actually has
operations year round somewhere in the United States. And if you're willing

to travel you can work all over the country.

6. "Duplicate registrations" have never been against the PA statute on voter
registrations. We can't find any prosecutions or arrests of canvassers or of
organizations for the crime of "duplicate registrations", period. (Or at least
we couldn't find any.) It should be pointed out that not only would this put
canvassers at risk but the general public as well that simply wanted to
register again simply because they hadn't received their voter ID cards and

they weren't sure if they were registered to vote or not.

7. Allegheny County District Attorney Stephen Zappala has made it clear
that organizations that use "quotas" for voter registration drives are in
violation of Pennsylvania's statute on voter registrations. (See exhibit five.)
Everyone who worked for Fieldworks, and who is honest, will tell you that
Fieldworks used quotas. And no I don't understand why ACORN was good

enough to be prosecuted for this but Fieldworks isn't.

8. Canvassers were also asked to get "duplicate registrations". Canvassers
were told by all managers, including Joel Williams, Zachary Reider and

Laura Barkley, to use the reason of attaining a voter's registration card as an
employee Identification card to get people to register to vote. It can
sometimes be difficult for people to attain documents for worker
identification. In other words, canvassers were asked to get "duplicate

registrations" by management.

9, Fieldworks should have a copy of every registration that was created by
Fieldworks staff. It was the canvasser's responsibility to take a picture of
every voter registration card that they attained. In other words, if I had
created "duplicate registrations", then Fieldworks should have the full copy

of said "duplicate" voter registrations.

10. Fieldworks has not produced evidence of "duplicate" voter registrations
into this record. These would be the original voter registration cards, that
have names, phone numbers and social security numbers. The "evidence"
they have produced (see their exhibit 3, our exhibit 4) doesn't even prove
that I did those registrations because we haven't seen the original database,
which would tie my output to whatever output they're using to claim that I
created "duplicate" registrations, which of course management asked for.

Even if true.

Statement of Material Facts and Also Statements of Disputed or Triable

Facts

11. As a general counter to material facts 10 through 17 offered by
Defendants on February 15th, 2019, and possible issues of triable facts, it
should be stated that A: They in fact tolerated multiple instances of how they

define fraud in that the "evidence" they produced shows violations as early

8
as June in their exhibit three and our exhibit four. I was fired in September.
That's not zero tolerance. B: Duplicate registrations are not in themselves
evidence of fraud. C: Under theories of Disparate Impact a policy can be
facially neutral and still be discriminatory. D: The exhibit they produce,
namely their exhibit three and our exhibit four, doesn't prove "duplicate
registrations". They have photocopies of the original voter registrations.
That would be proof of the Defendant's allegations, but not unlawful under

the Pennsylvania voter registration statute.

12. As a general counter to Defendant's material facts 18 through 28, and
possible issues of triable facts, it should be stated that A: These particular
graphs would seem to prove the 7th circuit's Cat's Paw theory which under |
Section 1981 determines every employee that had a hand in the termination
decision can be held liable. This is the same policy in effect in the Third
Circuit. B: We presume that both Granofsky and Gallaway approved the
policies that led to my termination. Therefore, they bear both personal and
professional liability. C: It was my understanding that the team leaders could
be rotated and therefore could be either black or white depending on the day.
D: Its very hard to complain of discrimination when Fieldwork's managers

are encouraging you to apply for other positions.

13. As a general counter to Defendant's material facts 29 through 55, and
possible issues of triable facts, it should be stated that A: The location of
where current defendants live now has nothing to do with jurisdictional
issues here in Pennsylvania that relies on just one incident, as opposed to the
hundreds of incidents that Fieldworks was involved in. B. It's also not

relevant with who Fieldworks replaced me with. Replacement theory is not
necessary in civil rights complaints based on race. C.) While this has been
stated before, I registered almost 2000, or more, it wouldn't have helped or
changed my daily numbers to have cheated in such a fashion. I simply didn't

have to cheat to get numbers. Their arguments make no sense.

14. Finally, it should be pointed out, specifically about their exhibit 3, that
A: Their exhibit three and our exhibit four doesn't prove "duplicate
registrations" but merely claims it. We can't be certain because we haven't
seen the full voter registration cards, which Fieldworks made us photograph
with our cell phones but won't show us now. B: While there is a list of about
12 or so "duplicate registrations" I am cleared of wrongdoing at least six
times (see notes on the right hand side that says things like "appears to have
moved" and "not the same people".) for legitimate reasons as to why people
redo their voter registration cards such as different addresses and different
names. It looks like I'm cleared at other times as well but the information has
been blacked out. C: Without an inspection of the database there's no way to
know that these people were registered by Justin Everett. We need to see and

inspect that database and those registration cards for ourselves.

15. Both state and local law enforcement authorities have raided various
Fieldworks offices in the eastern part of Pennsylvania in 2016. However,
there haven't been any arrests made that we know of. But I, Justin Everett,
will be happy to testify in any criminal proceeding against Fieldworks. (See
exhibit three.)

Certificate of Service

10
I certify that on the G tL, day oy { 2019 this statement was emailed or mailed to the
Defendant's lawyers and a copy was either mailed or delivered to the clerk's office.

Signature: 4 Leite —
Date: A) fF a 20/

11
Exhibit One

§ 1713. Solicitation of registration.

(a) Prohibition.--A person may not give,
solicit or accept payment or financial
incentive to obtain a voter registration if
the payment or incentive is based upon the
number of registrations or applications
obtained.

(b) Penalty.--A person who violates
subsection (a) commits a misdemeanor of the
third degree and shall, upon conviction, be
sentenced to pay a fine of not less than
$500 nor more than $2,500 or to imprisonment
for not less than one month nor more than
one year, or both.

12
Exhibit Two

  

. “Partial Chlent Lisk.

fecon
« Petiot

13
Exhibit Three (Article about Fieldworks raids.)
https://www.apnews.com/8f44c39733b4449ea68209e8d9c7 145

State police on Thursday widened their investigation of possible voter » es
registration: fraud in Pennsylvania, raiding the Philadelphia office of.a grassroots
organization that works with Democrats, while election officials in the suburbs:

mucin the validity of thousands of last-minute: applications submitted by: the
company. . rey : ee wes

The state srabe involves voter 1 registrations gathered by. Washington, D.C. based
FieldWorks LLC, a 15-year-old company that has worked with a wide range of
Democratic and progressive groups around the country. oo

State police arrived at FieldWorks’ Philadelphia office with asearch. warrant.
Thursday night, less than-a week after raiding the company’ slocationin’ ° .
suburban Delaware County, The Philadelphia Inquirer reported. In court papers, «
agents said they were looking for evidence of “fraudulent voter registration es
forms.” : :

The Delaware County Voter Registration Commission, meanwhile; scheduled a a.
hearing for Friday to determine whether applications gathered by FieldWorks .
were submitted by an Oct. 11.state deadline to register for next week’ s élection: e
‘Fhe applications were rife with’ errors, election officials: said. :

“We: are 2 trying to get to the bottom of whether. these should be on-the (voter) rolls
or not, ” Delaware County Solicitor Michael Maddren said Thursday. 5

FieldWorks submitted 7,000. voter + regisivation applications to the Pennsylvania ;
Department of State, which sent them in batches to Delaware County on Oct..14 -
and 17.without providing any evidence they had been turned in on time, Maddren
said.

“We have a real issue on our hands,” he said. “We’ve asked the Department of
State to appear and explain themselves” at the commission hearing.

Department of State spokeswoman Wanda Murren insisted FieldWorks had
submitted the applications by Oct. 11.

14
“If they were not timely received or postmarked, we would not send them to any
county,” she said in a statement.

While Friday’s hearing will focus on the applications’ timeliness, FieldWorks also
faces questions about its canvassers.

An ongoing review by Delaware County election officials has revealed problems
with hundreds of applications, from addresses that don’t exist to Social Security
numbers or driver’s license numbers that don’t match. Some voters were
registered multiple times — one woman appeared on nine applications.

A warrant obtained for last week’s state police search in Delaware County noted
agents were looking for “any templates (physical or electronic) utilized to
construct fraudulent voter registration forms,” and evidence the same voters
appeared on multiple registration forms.

In a statement issued before the Thursday raid, FieldWorks spokesman Matt
Dorf said the company “has the most rigorous quality controls in the industry and
zero tolerance for fraud.”

FieldWorks is cooperating with local officials and “will work aggressively with
authorities to seek the prosecution of anyone involved in wrongdoing,” he said.

The apparent irregularities had Republicans crying foul.

Republican U.S. Rep. Patrick Meehan, whose district includes Delaware County,
wrote to the U.S. Department of Justice on Thursday to demand an investigation
of FieldWorks.

Some of the applications “are not only clearly suspect, but they are criminal,”
Meehan said in an interview.

Authorities have not said whether they believe there was an attempt to influence
election results, or whether the irregularities were the work of paid canvassers
looking to inflate their numbers and thus their paychecks.

Records show Democrats have been more successful than Republicans in
registering voters in Delaware County this election cycle. More than 20,000
people have either newly registered to vote as Democrats or changed their party
affiliation to Democrat this year, compared with fewer than 12,000 new
Republicans, state statistics show.

As a result, Democrats have expanded their registration edge to nearly 18,000 in
the county of 413,000 voters.

15
It’s not clear who FieldWorks has been working for in Philadelphia and Delaware
County. Nationally, its clients include the Democratic National Committee,
statewide Democratic Party organizations, unions and abortion-rights groups.

16
Exhibit Four (Fieldworks alleged "Proof".)

 

wae

aang

"OOO GOR.

48 unuey Boer

BAY ALG ATSC

one Ng TOE.

Bote 16 PHONES.

OngLfac/a. “poo gore
IBGUIETIS

 

ingttetls: w jomeay soz

oT feaeueefet

 

LOLS

 

 

7 ~Fispeur antiga Stee

 

 

 

 

GE ES.

 

BRL USEA TED.

BAe PMENEY 8 GET.
DAYS AE WOR GET
IQ SOLEIA DEY

20 me ONE

ys awe (EZ

‘ag patiewa “ee

35 RULER STE L

iG Ppa SUee*

WORM BaUNpy GLO GEsL
WoT ey Tout SIOT/G 27S

eeneqaey (ORL, OES CHL,

"A

nghyaoy poner OrOr Chie

fe

 

cogns on oe
£8 LUOANTs GST
LEBL E/E. enepd Uoae a yest:

 

(cebeziet aidy anciguanstisg best
, DAE DN LSS

2740 ZT BHR GT/ST/ZO PA Trp sUMNs0g Msfed-GOPTO-A-LTZ oseg

Ubaeg MUuRLE SLOLTL
wade tupeue Stanee/s

 

 

17
Exhibit Five: Post Gazette story where Zappala claims that quotas are illegal.
https://www.post-gazette.com/news/politics-local/2009/05/07/ACORN-workers-charged-
with-forging-voter-registrations/stories/200905070417

DENNIS B. RODDY
Pittsburgh Post-Gazette

MAY 7, 2009

10:15 AM

Allegheny County District Attorney Stephen A. Zappala Jr. today charged seven
employees of ACORN -- the left-leaning Association of Community Organizations for
Reform Now -- with forgery and election law violations, saying they filed hundreds of
fraudulent voter registrations during last year's general election.

Mr. Zappala said there is no indication that any of the fraudulent registrations resulted in
fraudulent votes. Rather, it appeared the workers were submitting fake or doctored
registration forms in order to be paid their daily $40 wage.

The forgery counts -- 51 in all -- are third-degree felonies, the most serious of the charges
brought, Mr. Zappala said during a press conference today.

Mr. Zappala said his office is currently in talks with some of the defendants and he
indicated that the investigation could expand. In all, ACORN claimed to have registered
38,000 voters in Allegheny County last year, he said.

At present, he said, he has strong indications that a quota system, which is a misdemeanor
in Pennsylvania, was in place in the ACORN registration drive here.

Charged were:

Ashley Lucille Clarke, 21, of Pittsburgh with forgery, solicitation of registration for pay,
unsworn falsification of authorities, obstructing the administration of law or government
function, interference with voter registration, and impersonating another person in a voter
registration application.

Alexis M. Givner, 23, of West Mifflin, forgery, solicitation, unsworn falsification,
obstruction, interference and impersonation.

18
Mario Wyatt Grisom, 28, of Pittsburgh, with forgery, solicitation, unsworn falsification,
obstruction, interference and impersonation. Mr. Zappala said Mr. Grisom solicited a
county elections office employee for a registration. The person filled out the form with
everything but a name and social security number by way of testing what would happen,
according to elections director Mark Wolosik. The form was later submitted by ACORN
with a forged signature and false social security number. ,

Latasha Leann Kinney, 27, no address listed, forgery, solicitation, unsworn falsification,
obstruction, interference and impersonation.

Eric Eugene Jordan, 19, of Pittsburgh, solicitation for pay and interference. He is accused
of filing three applications in his own name in order to meet his daily quota.

Eric Lee Jones, 20, of Pittsburgh, forgery, solicitation, unsworn falsification, obstruction
and interference. He is accused of filing 30 fraudulent applications.

Bryan Williams, 22, of McKeesport, obstruction and interference. Mr. Williams is
accused of filing 22 registration applications in his own name -- including 19 in 2008
alone -- apparently to meet his daily quota.

He said at least one of the ACORN registration workers had been fired from the group in
2006 for submitting fraudulent registrations, but was hired for last year's drive.

Two of the workers charged today were already in custody. Mr. Jordan was served his
warrant at the Allegheny County Jail, where he is being held on DUI and gun charges.
Mr. Williams, officials said, was served his summons at a halfway house.

The charges are part of a continuing investigation of ACORN, which has been targeted
for election fraud in several other states where similar, fake voter registrations were filed
by hourly employees apparently attempting to meet daily registration quotas in order to
be paid.

In some states -- including Pennsylvania -- registration quotas are illegal. In Nevada,
which has a similar statute, the state attorney general on Monday charged ACORN, its
former Nevada field director and former regional director for voter registration with filing
thousands of "garbage" registrations in order to meet an illegal daily quota of 20 new
voters.

ACORN officials have denied those charges.

More details in tomorrow's Pittsburgh Post-Gazette

19
